t c memo united_states tax_court charles mandeville petitioner v commissioner of internal revenue respondent docket no filed date p failed to file federal_income_tax returns for and r determined deficiencies and additions to tax pursuant to sec_6651 and sec_6654 i r c held p is liable for the deficiencies determined by r and additions to tax pursuant to sec_6651 and sec_6654 i r c charles mandeville pro_se douglas s polsky for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of five separate notices of deficiency in which respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes for the taxable years and in the amounts as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner was required to file federal_income_tax returns and is liable for income_tax deficiencies in petitioner’s and taxable years whether petitioner was required to report dollar_figure in net_short-term_capital_gain on the sale of stock in taxable_year whether petitioner can claim a dependency_exemption for his wife for the and taxable years whether petitioner is entitled to an education credit under sec_25a for the and taxable years or a the actual amount of the deficiencies remaining unpaid for all the taxable years at issue except is significantly less because a portion of the tax due had been withheld tuition_and_fees_deduction under sec_222 for the taxable_year whether petitioner may deduct moving_expenses for the and taxable years whether petitioner is liable for additions to tax under sec_6651 in the amounts specified above for the taxable years at issue whether petitioner is liable for an addition_to_tax under sec_6654 in the amount of dollar_figure for the taxable_year because he failed to pay estimated income_tax and whether petitioner is liable for a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings some of the facts have been deemed established pursuant to rule c and the court’s order under rule f dated date at the time he filed his petition petitioner resided in albuquerque new mexico unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years at issue the rule references are to the tax_court rules_of_practice and procedure petitioner concedes that he failed to file federal_income_tax returns for the and taxable years in petitioner was employed by scientemps inc intor inc and the new mexico institute of mining technology and received wages totaling dollar_figure dollar_figure and dollar_figure respectively the new mexico institute of mining technology withheld dollar_figure in federal_income_tax in petitioner was employed by sinaf products inc and intel corporation and received wages totaling dollar_figure and dollar_figure respectively sinaf products inc and intel corporation withheld dollar_figure and dollar_figure in federal_income_tax respectively in petitioner was employed by intel corporation and received dollar_figure in wages the record in this case does not reflect any withholding of federal_income_tax from petitioner’s wages by intel corporation during that year petitioner also received dollar_figure in ordinary dividends from ubs painewebber inc in petitioner was employed by intel corporation and received dollar_figure in wages intel withheld dollar_figure in federal_income_tax that year petitioner also received dollar_figure in ordinary dividends from ubs painewebber inc in petitioner was employed by intel corporation and received dollar_figure in wages from that amount intel corporation withheld dollar_figure in federal_income_tax that year petitioner also sold stock in intel corporation for dollar_figure in gross_proceeds his basis in the stock sold was dollar_figure resulting in a net_short-term_capital_gain of dollar_figure petitioner also received dollar_figure in ordinary dividends from ubs painewebber inc petitioner had single filing_status for the taxable_year and married filing separate status for the taxable years sometime in or petitioner and his wife moved from new mexico to oregon and then back to new mexico respondent issued the aforementioned notices of deficiency petitioner then filed a timely petition with this court a trial was held on date in albuquerque new mexico i parties’ contentions opinion petitioner asserts that the burden of proving that he had unreported income_tax is on respondent and that respondent has failed to meet that burden in this case according to petitioner he is entitled to dependency_exemptions for his wife for the and taxable years education credits or a deduction for tuition and fees for the and taxable years and a moving_expense_deduction for the and taxable years petitioner also asserts that respondent has not met the burden of production regarding the additions to tax under sec_6651 and sec_6654 respondent argues that petitioner was required to file federal_income_tax returns for the taxable years at issue and that petitioner is liable for deficiencies for each of those years respondent asserts that petitioner was required to report the short-term_capital_gain from his sale of intel corporation stock in respondent next claims that petitioner is not entitled to dependency_exemptions for his wife for the and taxable years because petitioner has provided no evidence that his wife was dependent on him with respect to education credits or a deduction for tuition and fees respondent’s position is that petitioner has failed to substantiate that any qualified_tuition_and_related_expenses were paid_by him regarding the claimed moving_expense_deduction respondent concedes that petitioner and his wife moved from oregon to new mexico but argues that it is not clear when the move occurred and that only petitioner’s self-serving testimony supports petitioner’s assertion that the move was work related turning to additions to tax respondent contends that petitioner is liable for additions to tax under sec_6651 for the taxable years at issue because there is no dispute that petitioner failed to file federal_income_tax returns for those years and petitioner has failed to demonstrate reasonable_cause for such action respondent also contends that petitioner is liable for an addition_to_tax under sec_6654 for failing to pay estimated_tax in at the conclusion of the trial respondent filed a motion for sanctions pursuant to sec_6673 in his brief respondent reiterates his position that petitioner’s positions are frivolous and groundless and that the court should impose sanctions ii filing requirement deficiencies the law imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purpose of calculating taxable_income is defined as all income from whatever source derived sec_61 sec_6012 requires a taxpayer to file a tax_return in each taxable_year in which that taxpayer’s gross_income exceeds a certain threshold_amount in this case petitioner's gross_income exceeded the filing threshold for each of the taxable years at issue as a result petitioner was required to file a federal_income_tax return for each of the taxable years at issue petitioner’s arguments to the contrary are incomprehensible and frivolous that threshold_amount is generally equal to the sum of the exemption_amount and the applicable standard_deduction sec_6012 petitioner had single filing_status for the taxable_year and married filing separate status for the taxable years thus the relevant threshold amounts in this case are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively with respect to the deficiencies determined by respondent the court notes that as a general_rule the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 thus petitioner is incorrect that respondent bears the burden of proving the existence of income_tax deficiencies moreover petitioner has failed to demonstrate that any of the determined deficiencies are improper iii dependency_exemptions tax exemptions and deductions are a matter of legislative grace see 76_tc_1001 whether categorized as exclusions or deductions it is axiomatic that such provisions are a matter of legislative grace and must be strictly construed the taxpayer bears the burden of proving entitlement to any claimed exemptions or deductions the in light of the fact that this case involves unreported income to the extent that respondent may bear some burden to show a minimal evidentiary foundation for the asserted deficiencies respondent has done so because petitioner has stipulated the amounts of unreported salary and dividend income for the taxable years at issue see senter v commissioner tcmemo_1995_311 although petitioner did not stipulate the amount of unreported income short-term_capital_gain resulting from his sale of intel corporation stock in that amount is evidenced by third-party records submitted by respondent as an exhibit in this case taxpayer’s burden includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not established that he meets the requisites under sec_7491 and for such a shift sec_151 provides a taxpayer with an exemption for a spouse if the taxpayer and the spouse do not file a joint_return and the spouse had no gross_income and is not dependent on another taxpayer during the calendar_year in which the taxpayer's tax_year began in this case petitioner asserts that he is entitled to an exemption for his wife for the and taxable years because there is no evidence that his wife had gross_income or was someone else’s dependent for any of those years petitioner’s position distorts the relevant burdens of proof and substantiation as noted because the relevant burdens of proof and substantiation are on petitioner no evidence on the relevant issues means that petitioner loses not that he wins because there is no evidence regarding petitioner’s wife’s dependency and income in and petitioner has not shown entitlement to a dependency_exemption for his wife in any of those taxable years see brunner v commissioner tcmemo_2004_187 affd 142_fedappx_53 3d cir iv education credit tuition_and_fees_deduction for qualifying individuals sec_25a allows credits6 against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year sec_222 allows a taxpayer to deduct an amount equal to qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year although petitioner asserts that he is entitled to education credits and or deductions for his wife’s education expenses that were incurred in and he has failed to substantiate that assertion while petitioner has provided credit card statements dated in and reflecting various charges that appear to have been made to educational institutions petitioner has not shown with any particularity what those charges were for who they were made with respect to and perhaps most importantly who made them petitioner has therefore failed to demonstrate entitlement to education credits and or a deduction for tuition and fees for the and taxable years these credits are called the hope scholarship credit and the lifetime_learning_credit both are subject_to multiple conditions and limitations that need not be discussed in this opinion the deduction is also subject_to conditions and limitations that need not be discussed in this opinion the credit card statements provided by petitioner do not contain a name and petitioner has provided no basis for linking the credit card to him in fact at trial petitioner admitted that the credit card belonged to his wife v moving_expenses deduction under sec_217 subject_to certain conditions a taxpayer can deduct moving_expenses incurred during a taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work in this case petitioner contends that he is entitled to a deduction for the and taxable years for moving_expenses incurred when he and his wife moved from oregon to new mexico although at some point petitioner appears to have moved from oregon to new mexico it is unclear whether that move actually occurred in or it is also unclear whether it was petitioner or his wife that actually incurred the moving expensesdollar_figure most importantly petitioner has provided no evidence aside from his own unsupported statement at trial that his move was work related consequently petitioner has failed to demonstrate entitlement to a moving_expenses deduction for the and taxable years petitioner has provided receipts dated in and regarding his move apparently from new mexico to oregon for a temporary work assignment and then back to new mexico as was noted with respect to the education-expenses issue it appears that the credit card statements provided by petitioner relate to his wife vi additions to tax a respondent’s burden of production under sec_7491 respondent bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of demonstrating such cause id pincite b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect reasonable_cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite here respondent has met the burden of production because the court has found that petitioner failed to file a federal_income_tax return for and petitioner has not presented any evidence to suggest that his failure_to_file was due to reasonable_cause in fact his sole argument is a terse assertion that respondent failed to meet the burden of production petitioner is incorrect consequently the court sustains respondent’s imposition of an addition_to_tax pursuant to sec_6651 c sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer that addition_to_tax asserted by respondent only with respect to the taxable_year is computed by reference to four required_installment payments of the taxpayer’s estimated_tax liability each constituting percent of the required_annual_payment sec_6654 for taxpayers whose adjusted_gross_income for the preceding year was dollar_figure or less the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual's return for the year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b i and ii here petitioner failed to file a federal_income_tax return and made no estimated_tax payments for petitioner also failed to file a federal_income_tax return because petitioner did not file a return_for_the_preceding_taxable_year respondent has met his burden of producing evidence that petitioner had a required_annual_payment of estimated_tax for payable in four installments under sec_6654 and the court need not engage in any analysis under sec_6654 the court also concludes that petitioner does not fit within any of the exceptions listed in sec_6654dollar_figure as a consequence the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6654 d sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established sec_6654 provides two exceptions to the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full month preceding_taxable_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 the court has determined that petitioner had a liability for a federal_income_tax deficiency for that net of withholding exceeds dollar_figure and in light of our earlier conclusion regarding petitioner’s liability for a deficiency for it has not been shown that petitioner had no tax_liability in law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir respondent by motion has asked the court to impose a penalty under sec_6673 because some of the issues raised by petitioner including his entitlement to dependency_exemptions education credits a deduction for tuition and fees and a moving_expense_deduction were not frivolous we afford petitioner the benefit of the doubt and do not impose a penalty under sec_6673 petitioner is warned however that the court may not be so inclined should he return to the court and advance arguments as groundless as some of the other arguments advanced in this case the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
